Citation Nr: 1628832	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for pulmonary disease.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for psychiatric disorder.  

5.  Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO denied service connection for lumbar spine disability in May 2008.  At the time, there was no evidence of an in-service disease, injury, or event.  However, in April 2009, the Veteran stated that he injured his back in service.  This is new and material evidence tending to show an in-service back injury.  As it was received within 1 year of the notice of the May 2008 denial, the original claim remains open, per 38 C.F.R. § 3.156(b) (2015), and is being decided on appeal.  

The RO denied service connection for pulmonary disease in May 2008.  At the time, in-service asbestos exposure had been alleged, and there was a current chronic obstructive pulmonary disease diagnosis, but the April 2008 VA medical opinion was against the claim.  The RO denied the claim again in December 2008, on the basis of an absence of nexus evidence.  In May 2009, the RO again denied the claim, this time after December 2008 evidence had been submitted indicating that the Veteran had been smoking a pack per day for 35 years.  This could not be new and material evidence in light of 38 U.S.C.A. § 1103 (West 2014), which provides that disability shall not be considered to have resulted from in-service injury on the basis that it resulted from injury or disease attributable to the use of tobacco products by the claimant during service.  After reviewing all of the evidence in light of the applicable law, the Board finds that the issue on appeal is whether new and material evidence has been received to reopen the claim for service connection for pulmonary disease following the prior final December 2008 denial of service connection.  

The Veteran presented testimony at a Board hearing in March 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

The issue of service connection for liver disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for pulmonary disease in May 2008 and again in December 2008.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of these decisions.

2.  Since the final December 2008 decision denying service connection for pulmonary disease, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The Veteran's current lumbar spine disorder was not manifest in service and is unrelated to service; lumbar spine arthritis was not manifest to a degree of 10 percent within 1 year of service separation.   

4.  The Veteran's current hypertension disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  Any current acquired psychiatric disease was not manifest in service and is unrelated to service.  The Veteran's current personality disorder is not subject to service connection.  The Veteran's alcohol and substance abuse disorders are not subject to service connection on a direct basis and there is no disability which is service-connected which they were caused by.  


CONCLUSIONS OF LAW

1.  The December 2008 RO decision denying service connection for pulmonary disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for pulmonary disease based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for lumbar spine disorder are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for hypertension are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for psychiatric disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and hypertension are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Pulmonary disease  

The Veteran has appealed the RO's May 2009 rating decision denying service connection for pulmonary disease.
 
Generally, prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for pulmonary disease in May 2008.  At the time, in-service asbestos exposure had been alleged and accepted as having probably occurred, no in-service pulmonary disease was shown, and there was a current chronic obstructive pulmonary disease diagnosis, but an April 2008 VA medical opinion was the only nexus evidence concerning the claim, and it was negative.  The RO denied the claim again in mid-December 2008 on the basis of an absence of positive nexus evidence, after additional private medical records were added to the file showing ongoing treatment for a lung disorder.  No appeal was filed and no new and material evidence was received within 1 year of the May or December 2008 notification letters.  (The notice of disagreement was received in May 2010, so it could only have been timely to the May 2009 rating decision.)  Accordingly, the May 2008 and December 2008 RO decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since the prior final December 2008 rating decision, a late December 2008 VA medical record has been submitted, showing that the Veteran had a history of smoking 1 pack per day for 35 years.  This is not new and material evidence in light of 38 U.S.C.A. § 1103, outlined in the introduction above, prohibiting service connection for disease due to one's in-service tobacco use.  An April 2009 letter from the Veteran to the effect that he was exposed to asbestos in service is not new and material evidence.  He had previously stated this in September 2007 and the RO had already accepted it as a probable fact in May 2008.  The Veteran's testimony in March 2016 that he had asbestos exposure about 30 years ago and that it takes almost 30 years for chronic obstructive pulmonary disease to develop after asbestos exposure is not new and material evidence.  It was already accepted that he probably had asbestos exposure in service, and the Veteran, as a layperson, is not competent to testify as to the etiology or latency period for his only diagnosed pulmonary disease -- chronic obstructive pulmonary disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As new and material evidence has not been received since the prior final May 2008 rating decision, the claim may not be reopened and remains denied.  

Lumbar spine

The Veteran appeals the RO's May 2008 decision denying service connection for lumbar spine disability.
 
Service treatment records are silent for reference to lumbar spine problems.  On service submarine examination in October 1976, the Veteran reported that he was in good health; he denied pertinent symptoms, and his clinical evaluation was normal.  

A July 2005 private MRI showed that the Veteran had an L3 compression fracture and left transverse process fracture with surrounding hematoma.  There were degenerative changes at the L5-S1 level with neural foraminal impingement on the right.  

A February 2008 letter from M. P. Schaefer, M.D. states that the Veteran had been under his care for severe low back pain "after a remote 3rd lumbar compression fracture in the 1990s, which he re-aggravated in the Fall of 2007 after a fall from a roof.  He also has severe degenerative disc disease at the 5th lumbar disc, which was also aggravated."  In January 2008, a VA physician reported that January 2008 lumbar spine X-rays showed degenerative arthritis changes.  A May 2008 VA medical record states that the Veteran's back pain had been long-standing, but that it had been made worse when he fell off a roof in August or September of the previous year.  

At the time of an April 2008 VA examination, the Veteran reported that he had been a truck driver from 1977 to 1994 until he had a severe motor vehicle accident wherein he flipped a truck and sustained 5 vertebral fractures.  He had been a carpenter/handyman from 1995 to 2000. 

Based on the evidence, the Board concludes that service connection is not warranted for lumbar spine disorder.  Such was not manifest in service and the preponderance of the evidence indicates that it is not related to service.  Arthritis, moreover, was not manifest to a degree of 10 percent within 1 year of service separation.  The Veteran's current lumbar spine disorder was first shown many years after service, Dr. Schaefer has indicated that he first treated the Veteran after an L3 compression fracture in the 1990s, and the Veteran reported at the time of an April 2008 VA examination that he sustained 5 vertebral fractures in 1994, and reported no in-service injury at the time.  No in-service injury is demonstrated, the Veteran's lumbar spine was normal on submarine examination in service, presumably or at least possibly after he supposedly slipped and fell in service, and the Veteran was found to be fit for full duty except for having submarine-disqualifying claustrophobia, in February 1977.  Lumbar spine disease was first shown many years after service, and no competent evidence of record relates it to service.  To the contrary, the Veteran had been a truck driver until 1994, and there is no probative evidence of lumbar spine problems prior to a lumbar compression fracture(s) in 1994, which was many years after service, and the earliest reports concerning his current lumbar spine problems make no mention of a service injury or of lumbar spine disability dating back to or stemming from service.  These facts weigh against a finding of service connection for the Veteran's low back disability, including on the basis of continuity of symptomatology.  

The Board has considered the Veteran's March 2016 hearing testimony, to the effect that he slipped and fell down stairs while waiting to get put into a class for submarine school and that he laid down there for a few minutes, and then got up.  He testified that since he was waiting to get into a class, he did not tell his commanding officer but his back was killing him.  He also stated that he lay around in bed for the weekend as he was off duty.  

However, the preponderance of the evidence does not support a finding that his current back problems are due to service.  The evidence that weighs against the claim includes his normal October 1976 submarine examination and history; the medical statement that he was fit for full duty except for submarine disqualification due to claustrophobia in February 1977; his September 2007 initial claim statement that his back disability began in 2007; his April 2008 VA examination statement that he fractured lumbar vertebra in a serious 1994 motor vehicle accident; and the statements from Dr. Schaefer that he started receiving treatment from him after an L3 compression fracture in the 1990s.  The negative evidence is considered highly probative, as it was made more contemporaneous to service and repeatedly references intercurrent injury since service.

Hypertension

The Veteran appeals the RO's May 2009 denial of service connection for hypertension.  

Service treatment records are silent for reference to hypertension, and the Veteran reported that he was in good health and had a normal heart and vascular system on submarine examination in October 1976.  His blood pressure was 124/78 at that time.  He was found to be fit for full duty except for submarine disqualification due to claustrophobia in February 1977.  On VA evaluation in June 2007, a past medical history of hypertension was reported.  The Veteran's blood pressure was taken, and hypertension was assessed.  The physician suspected that it was complicated by ongoing alcohol abuse.  In August 2007, a VA physician stated that once alcohol intoxication/withdrawal symptoms are resolved, if hypertension is still present, he would start thiazide therapy.  In September 2007, it was indicated that the diagnosis of hypertension was listed in error.  The Veteran's earlier elevated blood pressure was due to alcohol abuse/withdrawal.  The Veteran did not currently carry a diagnosis of hypertension.  Private and VA medical records from 2008 show hypertension on hydrochlorothiazide.  The Veteran testified in March 2016 that he had no signs of hypertension in service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current hypertension disorder.  The preponderance of the evidence, including the February 1977 service medical statement that he was fit for full duty except for submarine-disqualifying claustrophobia, indicates that hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to any incident of service.  It was first suspected in 2007, and a legitimate diagnosis was made thereafter.  These facts weigh against a finding of service connection for the Veteran's low back disability, including on the basis of continuity of symptomatology.  

The Veteran testified in March 2016 testimony that he did not know how he developed hypertension and that he did not notice any signs of hypertension within a year of service separation.  Moreover, VA medical records from 2007 show that the initial diagnosis of hypertension at that time was made in error.  These facts weigh against a finding of service connection for the Veteran's hypertension, including on the basis of continuity of symptomatology.  

Psychiatric disorder

The Veteran appeals the RO's May 2009 denial of service connection for psychiatric disorder.  

Service treatment records are silent for reference to psychiatric symptoms or disease, and the Veteran reported that he was in good health on service submarine examination in October 1976.  He was psychiatrically normal at that time, and in February 1977, he was found to be fit for full duty except for submarine disqualification due to claustrophobia.  

On VA evaluation in June 2007, alcohol abuse with early withdrawal symptoms was assessed.  In January 2008, the Veteran was upset because of poor pain control and a stressed home situation.  Continued Elavil was prescribed.  In about November or December 2008, the Veteran was reported to have a personality disorder.  In May 2009, the Veteran was noted to be anxious, and alcohol dependence was diagnosed.  

In April 2008, current alcohol use with a history of abuse/dependence and a history of drug abuse/dependence were assessed.  In March 2016, the Veteran testified that he had had depression, and that the majority of it came from his back pain.  

Based on the evidence, the Board concludes that service connection is not warranted for an acquired psychiatric disorder.  The preponderance of the evidence is against a finding that any current acquired psychiatric disorder was manifest in service, as shown by the service treatment records, or is otherwise related to service.  No acquired psychiatric disorder has been related to service.  As for the Veteran's personality disorder, this cannot be service-connected.  See 38 C.F.R. § 3.303(c) (prohibits service connection for personality disorder).  Furthermore, to the extent he seeks service connection for alcohol or substance abuse disorders, 38 U.S.C.A. § 1131 provides that no compensation shall be paid for disability resulting from a Veteran's own willful abuse of alcohol or drugs.  Additionally, while he may be claiming that alcohol and/or substance abuse disorders are secondary to his back disorder, as reflected by his hearing testimony and a liberal reading of his claim, a back disorder is not service-connected and so service connection for them on a secondary service connection basis, pursuant to 38 C.F.R. § 3.310, cannot be granted.  

The preponderance of the evidence is against the claims which are being decided on their merits and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Board finds that it may not grant any of the above benefits, it would like to thank the Veteran for serving his country honorably.  


ORDER

As new and material evidence has not been received, the claim for service connection for pulmonary disease may not be reopened and remains denied. 

Service connection for lumbar spine disorder is denied. 

Service connection for hypertension is denied. 

Service connection for psychiatric disorder is denied. 


REMAND

Liver disease

The Veteran appeals the RO's May 2009 denial of service connection for liver disease.  There are medical records of record concerning the Veteran's history of alcohol and intravenous drug abuse.  In a January 2008 Hepatitis C Entry Interview, it was indicated that based on Hepatitis C Questionnaire responses, the estimated time of the Veteran's Hepatitis C infection was 1994, and the probable mode of infection was injection of intravenous drugs from 1994 to 2006.  A March 2008 right upper quadrant ultrasound was consistent with cirrhosis, fatty infiltration, or chronic hepatitis.  An April 2008 private medical record indicates that the Veteran was drinking significant amounts of alcohol for the past 3 years and that his liver function tests seemed to reflect that.  Chronic Hepatitis C was diagnosed.  During the Veteran's March 2016 hearing, he testified that he felt that he developed Hepatitis C in boot camp about 37 or 38 years ago when they gave him vaccinations using vaccination guns for both arms.  He did not notice them cleaning the guns between individuals vaccinated.  He indicated that he was not treated for Hepatitis C in service.  He first noticed that he had it a few years back.  He was treated by VA.  He testified that he gave himself shots and pills for 6 months and that after six months, he took another blood test and he was clear.

Based on the evidence, the Board concludes that a VA examination is necessary for the liver disease claim as indicated below.  Beforehand, any additional relevant medical records of treatment for it should be obtained.  These actions are necessary pursuant to 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records of treatment which the Veteran has received which are relevant to his claim for service connection for liver disease.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all existing liver disease.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination, and the examiner's attention should be directed to this remand. 

Based on the examination and review of the record, the examiner should specify all current (since January 2009)  liver diagnoses warranted and address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed liver disease was manifested in service or within 1 year of separation or is related to service, to include as due to jet gun vaccinations in service?  

A complete rationale must be provided for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


